Case 19-50338-JKS   Doc 57-15   Filed 05/10/21   Page 1 of 49




       EXHIBIT O
                 Case 19-50338-JKS              Doc 57-15        Filed 05/10/21         Page 2 of 49




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                                 Chapter 11

    WOODBRIDGE GROUP OF COMPANIES,                                         Case No. 17-12560 (JKS)
    LLC, et al.,1
                                                                           (Jointly Administered)
                                   Remaining Debtors.

    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in                        Adv. Proc. Case Nos. (SEE EXHIBIT 1)
    interest to the estate of Woodbridge Group of
    Companies, LLC, et al.,

                                        Plaintiff,

    v.

    (SEE EXHIBIT 1 ATTACHED HERETO),
                                                                          Status Conference: May 19, 2021, at 9:00 a.m. (ET)
                                        Defendants.

                           LIQUIDATION TRUST’S STATUS REPORT FOR
                               MAY 19, 2021 STATUS CONFERENCE

             The Woodbridge Liquidation Trust (the “Trust”), formed pursuant to the confirmed and

effective First Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of

Companies, LLC and its Affiliated Debtors [Docket No. 2397] (the “Plan”)2 in the jointly-

administered chapter 11 bankruptcy cases (the “Cases”) of Woodbridge Group of Companies,

LLC and its affiliated debtors and debtors in possession (collectively, the “Debtors”), hereby

submits this status report (this “Status Report”) in advance of the May 19, 2021 status conference

ordered by the Court in its April 13, 2021 order [Docket No. 4631].




1
    The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
    Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
    Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
2
    Capitalized terms used but not otherwise defined in this Status Report have the meanings set forth in the Plan.

                                                            1
             Case 19-50338-JKS         Doc 57-15     Filed 05/10/21      Page 3 of 49




       This Status Report is in two parts. Part 1, which is in narrative format, provides a

detailed overview and history of the Debtors, the Cases, the Plan, and the Trust. Part 2, which is

in chart format, addresses the status of each pending adversary proceeding before the Court.

                       I. PART ONE: NARRATIVE BACKGROUND

A.     Pre-Bankruptcy History

       1.      These bankruptcy cases arise out of a massive, multi-year Ponzi scheme

perpetrated by Robert Shapiro, the Debtors’ founder, between (at least) 2012 and 2017. As part

of this fraud, Shapiro, through the Debtor entities, raised over one billion dollars from

approximately 10,000 investors—as either “Noteholders” or “Unitholders”—and used over $400

million of new investor funds to pay existing investors—a typical characteristic of Ponzi

schemes.

       2.      Rather than raise large sums from a few institutional investors, Shapiro instead

focused his fundraising efforts on raising relatively small investments from many “mom and

pop” investors, many of whom were elderly and entrusted a substantial portion (or all) of their

life savings to Woodbridge. In fact, nearly $400 million of the total funds invested in the

Debtors came from funds in Individual Retirement Accounts (IRAs). Accordingly, severe

economic harm in these Cases was acutely felt by individuals who could least afford it. The

harm cannot be overstated, and manifested differently in each investor. Retirement accounts—

slowly built over decades of work—were wiped out. Seniors reliant on monthly checks from

Woodbridge to pay a mortgage or rent could no longer make those payments. Money earmarked

for a relative’s education instantly disappeared. Illnesses could no longer be adequately treated.

The Trustee and his counsel received constant calls from investors telling these, and other,

stories of their financial devastation. And, as described below, although recoveries have been
             Case 19-50338-JKS         Doc 57-15      Filed 05/10/21        Page 4 of 49




material, they have not come close to making investors whole—let alone compensating them for

the years without access to, or returns from, their money.

       3.      Money was primarily raised through sales of two types of investments: (i) five-

year private placement securities styled, marketed or sold as “units” in various Woodbridge

funds (investors in these instruments are known as Unitholders), and (ii) debt securities due in 12

to 18 months and styled, marketed or sold as “notes” (investors in these instruments are known

as Noteholders). While he was in control of the prepetition Debtors, Shapiro deceived these

investors in order to obtain their money. He told investors that the money raised would be loaned

by the Debtors to unrelated third parties (and, in the case of notes, secured by real property

purchased by such third parties) at favorable loan-to-value ratios. Those third-party borrowers

would then pay interest and principal to the Debtors (or else the Debtors would foreclose on the

property), and the Debtors would, in turn, pay interest to the investors.

       4.      In reality, these were lies on a massive scale. Investors’ money was (with

extremely few exceptions) not used to make high-interest loans to unrelated, third-party

borrowers, and investors’ money was not used for the specific property that may have been

identified in any particular investor’s documentation from the prepetition Debtors. Rather,

Shapiro created disguised affiliates to which money obtained from investors was “loaned,” and

those disguised affiliates (themselves Debtors as well) had no ability to service the debt. These

affiliate “borrowers” purchased real properties, but had no source of cash to make monthly

interest (or principal) payments, leaving the Debtors without any significant source of revenue to

pay investors’ periodic interest.

       5.      Shapiro also used investor money to pay approximately $64.5 million in

commissions to sales agents who sold these fraudulent “investments” and used investor money to
             Case 19-50338-JKS         Doc 57-15      Filed 05/10/21     Page 5 of 49




pay at least $21.2 million for Shapiro’s personal benefit (including, for example, purchasing

luxury items, travel, wine, and the like). Additionally and critically, in the absence of any

meaningful cash inflows into the prepetition Debtors from sources other than investors, Shapiro

and the prepetition Debtors, which he controlled, used over $400 million of new investor funds

to pay “interest” and “principal” to existing investors.

       6.       By late 2017, Shapiro was being investigated by the United States Securities and

Exchange Commission (the “SEC”) and numerous state regulatory agencies. As a result, Shapiro

found it difficult to raise new investor money. The prepetition Debtors were reliant on money

from new investors to make the payments promised to existing investors. When new investments

dried up, the prepetition Debtors could no longer make these payments to existing investors, and

therefore Shapiro’s scheme quickly unraveled.

B.     Bankruptcy Filings and Immediate Aftermath

       7.       Shapiro hired new outside managers for the prepetition Debtors on or about

December 1, 2017, who commenced many of the Debtors’ bankruptcy cases on December 4,

2017 (several additional Debtors’ cases were filed over the ensuing months). Over the next

several weeks, both the SEC and the Official Committee of Unsecured Creditors (the “Unsecured

Creditors’ Committee”) filed motions seeking the appointment of a chapter 11 trustee, arguing

that the new “independent” management team was “completely aligned [with Shapiro] in

controlling this bankruptcy.” Also around this time, certain groups of Noteholders and a group

of Unitholders sought appointment of official committees of Noteholders and Unitholders,

respectively.

       8.       On January 23, 2018, following several days of evidentiary hearings on the trustee

motions, the Debtors, the Unsecured Creditors’ Committee, the SEC, as well as groups of

Noteholders and Unitholders, reached a global settlement. The settlement provided, among other
             Case 19-50338-JKS         Doc 57-15      Filed 05/10/21     Page 6 of 49




things, for the formation of a new board of managers (the “New Board”)—with no ties

whatsoever to Shapiro—to govern the Debtors. The New Board consisted of M. Freddie Reiss,

Michael Goldberg, and Richard Nevins. The New Board subsequently engaged Frederick Chin

to serve as the Debtors’ Chief Executive Officer, and Bradley Sharp to serve as the Debtors’

Chief Restructuring Officer, and also retained new bankruptcy co-counsel for the Debtors. The

settlement also provided for the formation of fiduciary committees of Noteholders and

Unitholders (the “Noteholder Committee” and the “Unitholder Committee”) (in addition to the

already-existing Unsecured Creditors’ Committee).

       9.      After implementation of the global settlement, the Debtors and their new

management and advisors worked diligently and cooperatively with the three committees (the

Unsecured Creditors’ Committee, the Noteholder Committee, and the Unitholder Committee) to

formulate a plan that would return as much money as possible to investors, while ensuring that

the Debtors’ funds were not squandered by years of litigation between and among the Debtors’

creditor constituencies over matters such as the priority of claims of Noteholders and

Unitholders, as well as other unsecured creditors, relative to one another.

C.     The Plan

       10.     Ultimately, the Debtors and the creditor constituencies reached a settlement, and

implemented that settlement into the Plan, which was confirmed by the Court on October 26,

2018, and effectuated on February 15, 2019 (the “Effective Date”). The following paragraphs

describe several of the most relevant provisions of the Plan.

       11.     First, the Plan provided for the establishment of the Trust. The Trust was charged

with liquidating the Liquidation Trust Assets for the benefit of its beneficiaries, which assets

include various claims and causes of action that were either (i) formerly owned by the Debtors

and vested in the Trust pursuant to the Plan or (ii) contributed by investors to the Trust as
             Case 19-50338-JKS         Doc 57-15      Filed 05/10/21     Page 7 of 49




“Contributed Claims” (as defined and explained later). The Trust’s purposes also include

litigating or otherwise resolving claims filed against the Debtors, paying administrative and

priority claims against the Debtors, and, in accordance with the waterfall prescribed by the Plan,

making distributions of cash to the Trust’s beneficiaries. Michael Goldberg (who had previously

served as a member of the New Board) was unanimously selected by all three creditor

constituencies to serve as the Liquidation Trustee of the Trust. Mr. Goldberg has practiced law

for approximately 30 years in the areas of fraud, recovery, bankruptcy and reorganizations. He

holds Bachelor of Arts and Juris Doctor degrees from Boston University and a Master of

Business Administration from New York University. Mr. Goldberg is the co-chair of Akerman

LLP's Fraud & Recovery Practice Group, a comprehensive fraud management team focusing on

Ponzi schemes and EB-5 fraud. He is also a partner in the Bankruptcy Practice Group and

previously served as its chair. Mr. Goldberg has managed some of the largest Ponzi scheme

liquidation recoveries in U.S. history. More recently he has developed a reputation for his work

unraveling EB-5 fraud schemes. Mr. Goldberg has served as court-appointed receiver in many

cases over the past two decades, helping victims maximize potential returns by identifying,

securing, and monetizing potential assets as quickly and efficiently as possible. He regularly

lectures on Ponzi schemes, EB-5 fraud and receiverships and has written numerous articles on

these topics. The Liquidation Trustee is subject to the supervision, to the extent set forth in the

Plan, of the Liquidation Trust Supervisory Board, which currently consists of six members.

       12.     Second, the Plan provided for the establishment of Woodbridge Wind-Down

Entity LLC (the “Wind-Down Entity”) as a wholly owned subsidiary of the Trust. The Wind-

Down Entity was formed to develop (as applicable), market and sell (via several subsidiaries of

the Wind-Down Entity) the real-estate assets formerly owned by the Debtors to generate cash to
              Case 19-50338-JKS             Doc 57-15       Filed 05/10/21        Page 8 of 49




be remitted to the Trust, and has, indeed, been engaged in such activities since the Effective

Date. The Board of Managers of the Wind-Down Entity consists of M. Freddie Reiss and

Richard Nevins (both of whom had served on the Debtors’ New Board), as well as Frederick

Chin, who is also the Wind-Down Entity’s CEO (and had served in that role for the Debtors).

        13.      Third, the Plan provided that holders of allowed claims in Classes 3, 4, and 5

under the Plan—consisting of former Noteholders (Class 3), former Unitholders (Class 5), and

creditors holding other general unsecured claims (Class 4) —received beneficial interests in the

Trust (or, “Trust Interests”) in exchange for such allowed claims, which Trust Interests entitle

them to share in any distributions of cash from the Trust. The Trust granted both “Class A”

Trust Interests and “Class B” Trust Interests. Holders of allowed claims in Classes 3 and 4

received one (1) Class A Trust Interest for every $75.00 of their allowed claims. Pursuant to a

compromise in the Plan (of a legal question regarding whether the instrument held by

Unitholders was a “claim” or “equity”), Unitholders were granted 72.5% of one (1) Class A

Trust Interest and 27.5% of one (1) Class B Trust Interest for every $75.00 of allowed claims.3

        14.      Fourth, the Plan provides for available cash to be distributed first on account of

Class A Trust Interests on a pro rata basis until all Class A Trust Interests have been “paid in

full”—in other words, until $75.00 has been distributed on account of each Class A Trust

Interest. Thereafter, available cash may be distributed on account of Class B Trust Interests.

        15.      Fifth, the Plan incorporated a “netting” mechanism for Noteholder and

Unitholder claims. Under this system, both Noteholders and Unitholders received Trust Interests

based on their “net” claims. The netting was achieved by reducing the gross amount of each



3
  Accordingly, for example, a Noteholder with $75,000 in allowed claims would have received 1000 Class A Trust
Interests, whereas a Unitholder with the same $75,000 in allowed claims would have received only 725 Class A Trust
Interests, but would also receive 275 Class B Trust Interests.
             Case 19-50338-JKS         Doc 57-15      Filed 05/10/21     Page 9 of 49




Noteholder or Unitholder allowed claim by the aggregate amount of all pre-bankruptcy

distributions received by the Noteholder or Unitholder (other than return of principal, as any

such returned principal amounts would not have been part of the face amount of an investor’s

claim). For instance, a Noteholder holding a note with a face amount of $100,000 who received

$10,000 in “interest” before the bankruptcy would be deemed to hold a “net” note claim of

$90,000. Such a noteholder would be deemed to have an allowed claim of $90,000 (rather than

$100,000) and would receive Class A Trust Interests corresponding to that $90,000 claim.

       16.     Sixth, the Plan offered Noteholders and Unitholders the option (by making the

appropriate election on such investor’s Plan ballot) to assign certain Woodbridge-related causes

of action against third parties held by such Noteholder or Unitholder—for example, against

brokers, banks, or financial advisors (among others)—to the Trust (the “Contributed Claims”),

for prosecution by the Trust in the Trust’s sole discretion. Any investor making such election

(each, a “Contributing Claimant”) agreed that (i) it had been deemed to contribute its

Contributed Claims to the Trust, (ii) it would no longer be permitted to pursue such Contributed

Claims on its own individual behalf, and (iii) any recovery by the Trust on such Contributed

Claims would be an asset of the Trust for distribution to all Trust beneficiaries.

       17.     Under the Plan, each Contributing Claimant received the “Contributing Claimants

Enhancement Multiplier”—that is, a 5% enhancement of such claimant’s allowed claim. This

enhancement was applied to any Contributing Claimant’s allowed claim before conversion of

that claim to Trust Interests. For example, a Noteholder with $300,000 of allowed net note

claims who did not elect to be a “Contributing Claimant” would have received four thousand

(4,000) Class A Trust Interests ($300,000 / $75 = 4,000). By contrast, a Noteholder with

$300,000 of allowed net note claims who did elect to be a “Contributing Claimant” would have
               Case 19-50338-JKS            Doc 57-15        Filed 05/10/21        Page 10 of 49




first (before conversion to Trust Interests) had its $300,000 claim multiplied by 105%, for an

enhanced claim of $315,000. The enhanced $315,000 claim would then have been converted to

4,200 Class A Trust Interests ($315,000 / $75 = 4,200). Approximately 59% of investors elected

to contribute their Contributed Claims.

D.      Post-Effective Date Activities and Litigation

        18.      Since the Effective Date of the Plan, the Trust and the Wind-Down Entity have

been working to liquidate their assets for the benefit of the Trust’s beneficiaries, including by

(i) developing, marketing, and selling real properties and (ii) pursuing litigation as described

below. The Trust has also been working to resolve claims filed against the Debtors, and has filed

thirty-three omnibus objections, as well as numerous standalone objections, which have resolved

well over 3,000 claims. In addition, the Trust has effectuated the registration with the SEC of the

Class A Trust Interests and obtained approval from the Depository Trust Corporation (the

“DTC”) to make such Trust Interests eligible for the DTC’s direct registration system services.4

Since that time, the Trust has been filing periodic reports with the SEC, including quarterly Form

10-Q reports at the end of each fiscal quarter and an annual 10-K report at the end of the Trust’s

fiscal year.

        19.      As of the filing of this Status Report, the Trust has made six (6) distributions of

excess cash, for a total return of $19.77 per Class A Trust Interest. There have been no

distributions on Class B shares. The distributions to date equate to the following percentage

recoveries on the allowed claims of Classes 3, 4, and 5:




4
  The Plan had provided that the “Trust shall use its commercially reasonable best efforts to cause an Exchange Act
Registration of the Class A Liquidation Trust Interests to become effective, and for the Class A Liquidation Trust
Interests to be quoted with an OTC ticker symbol, as soon as reasonably practicable after the Effective Date.” There
is no similar requirement with respect to the Class B Trust Interests.
                Case 19-50338-JKS          Doc 57-15      Filed 05/10/21      Page 11 of 49




          Class 3 (contributing)                      27.68%
          Class 3 (non‐contributing)                  26.36%
          Class 4                                     26.36%
          Class 5 (contributing)                      20.07%
          Class 5 (non‐contributing)                  19.11%

          20.       As set forth in Part II of this Status Report, the Trust is plaintiff in 260 adversary

proceedings seeking recovery of preferences and/or fraudulent transfer. The Trust has also

already resolved over 200 such actions by settlement or judgment. In addition to the legal

proceedings listed in Part II, the Trust is also involved in several legal actions pending in other

courts.

          21.       There are two pending actions against Comerica Bank, the institution at which the

Debtors maintained all of their bank accounts, alleging various causes of action. In re

Woodbridge Investments Litigation, Case No. 2:18-cv-00103-DMG-MRW (C.D. Cal.), is a

consolidated class action in the United States District Court for the Central District of California

brought on behalf of former Noteholders and Unitholders against Comerica Bank. It is comprised

of five separate lawsuits filed between January 4, 2018 and April 26, 2018. The five lawsuits

were consolidated, lead class counsel was appointed, and filed a consolidated class action

complaint on September 19, 2019. On April 16, 2021, the plaintiffs moved for class

certification. The Trustee asserts that he is a member of the putative class on account of the

Trust having taken assignment of the Contributed Claims of thousands of Noteholders and

Unitholders, which Contributed Claims include claims against Comerica. Comerica disputes that

assertion.

          22.       Goldberg vs. Comerica Bank, Adv. Pro. No. 20-ap-50452-BLS (Bankr. D. Del.,

originally filed Apr. 26, 2019 in California and transferred on February 5, 2020 to Delaware), is

an action by the Trust against Comerica Bank alleging fraudulent transfer liability under the
             Case 19-50338-JKS         Doc 57-15     Filed 05/10/21     Page 12 of 49




California Civil Code. The Trust’s complaint also incorporates the claims asserted against

Comerica Bank in the class action (referenced in the preceding paragraph) to the extent that such

claims are ultimately determined to belong to the Trust rather than to individual former

Noteholders and Unitholders or the Trust is not included in the class. On December 18, 2020,

the Bankruptcy Court approved a stipulation staying the action until one of the parties or the

court determines to vacate the stay.

       23.     Goldberg v. Halloran & Sage LLP, et al., Case No. 19STCV42900 (Cal. Super.

Ct., L.A. Cnty., filed Dec. 2, 2019), is an action by the Trust in the California Superior Court (the

“State Court”) against nine law firms and ten individual attorneys for conduct in connection with

their representation of Robert Shapiro, the Debtors or their affiliates before the commencement

of the Cases, as well as against up to 100 “Doe” defendants. The conduct challenged in the

complaint includes knowingly and/or negligently preparing loan documents and investment

agreements with material misstatements and omissions, designing deceptive securities products,

preparing incorrect legal opinion memoranda on which investors relied, and assisting in the

creation of nominally third-party borrower entities that were in fact controlled by Robert

Shapiro. As of the date hereof, several defendants have been dismissed by the State Court on

either “Anti-SLAPP” or jurisdictional bases, and the Trust has appealed certain of those

dismissals. The balance of the case remains stayed pending those appeals. The Trust has

reached settlements with three defendants in this litigation. The Trust also filed a federal lawsuit

against certain of the defendants that had been dismissed from the State Court action on

jurisdictional bases. The conduct challenged in the complaint includes certain of the same

conduct challenged in the State Court. The federal court recently granted motions to dismiss this

lawsuit, and the Trust is considering its appellate options.
             Case 19-50338-JKS         Doc 57-15      Filed 05/10/21     Page 13 of 49




       24.     Criminal Proceeding and Forfeiture. In connection with the United States’

criminal case against Robert Shapiro (Case No. No. 19-20178-CR-ALTONAGA (S.D. Fla.

2019)), Robert Shapiro (and his wife, Jeri) agreed to the forfeiture of certain assets (the

“Forfeited Assets”). The Trust filed a petition in the Florida court to claim the Forfeited Assets

as property of the Debtors’ estates, and therefore as property that had vested in the Trust

pursuant to the Plan. The Trust entered into an agreement with the United States Department of

Justice to resolve its claim, which agreement was approved by the Bankruptcy Court on

September 17, 2020 and was approved by the United States District Court on October 1,

2020. Among other things, the agreement provides for the release of specified forfeited assets by

the United States to the Trust, and for the Trust to liquidate those assets and distribute the net

sale proceeds to “Qualifying Victims,” which include the vast majority of Trust beneficiaries—

specifically, all former holders of Class 3 and 5 claims and their permitted assigns—but do not

include former holders of Class 4 claims. The Trust has taken possession of most of the

Forfeited Assets, and is working with the Department of Justice to obtain possession of the

remainder of the Forfeited Assets. Shapiro was sentenced to 25 years in federal prison, and is

currently serving that sentence.
          Case 19-50338-JKS     Doc 57-15    Filed 05/10/21    Page 14 of 49




Dated:   May 5, 2021              PACHULSKI STANG ZIEHL & JONES LLP
         Wilmington, Delaware
                                  /s/ Colin R. Robinson
                                  Richard M. Pachulski (CA Bar No. 90073)
                                  Andrew W. Caine (CA Bar No. 110345)
                                  Bradford J. Sandler (DE Bar No. 4142)
                                  Colin R. Robinson (DE Bar No. 5524)
                                  919 North Market Street, 17th Floor
                                  P.O. Box 8705
                                  Wilmington, DE 19899 (Courier 19801)
                                  Telephone: 302-652-4100
                                  Fax: 302-652-4400
                                  Email: rpachulski@pszjlaw.com
                                          acaine@pszjlaw.com
                                          bsandler@pszjlaw.com
                                          crobinson@pszjlaw.com

                                  -and-

                                  KTBS LAW LLP, f/k/a Klee, Tuchin, Bogdanoff &
                                  Stern LLP
                                  Kenneth N. Klee (pro hac vice)
                                  Michael L. Tuchin (pro hac vice)
                                  David A. Fidler (pro hac vice)
                                  Jonathan M. Weiss (pro hac vice)
                                  1801 Century Park East, 26th Floor
                                  Los Angeles, California 90067
                                  Tel: (310) 407-4000
                                  Fax: (310) 407-9090

                                  Counsel to the Liquidation Trust
           Case 19-50338-JKS       Doc 57-15       Filed 05/10/21   Page 15 of 49




      PART II – CHART OF PENDING ADVERSARY PROCEEDINGS


BRIEF SUMMARY OF ADVERSARY CASES:

Number of adversary proceedings filed: 470

Number of adversary proceedings closed/dismissed: 210

Number of active adversary proceedings: 260




                                              14
            Case 19-50338-JKS        Doc 57-15        Filed 05/10/21     Page 16 of 49



STATUS CATEGORY B: List all cases where service is complete, but answers are still due. Provide
answer due date.


            Defendant(s)              Adv. Case No.                       Comment
 Comerica Bank v. Beynon Family       18-50382           On August 15, 2019, the Court entered an
 Trust, et al.                                           Order granting the Defendants’ abstention
                                                         motion and dismissing the complaint
                                                         without prejudice. See Adv. Docket No. 36.
 Dane R. Roseman (a/k/a Dayne R.      19-50695           This proceeding is being held in abeyance
 Roseman) and Precise Investment                         until the earlier of (i) entry of final
 Group, LLC                                              judgment in Roseman’s criminal case, and
                                                         (ii) July 30, 2021. See Adv. Docket No. 13.
 Comerica Bank                        20-50452           On December 18, 2020, the Court approved
                                                         a stipulation staying the action until one of
                                                         the parties or the Court determines to vacate
                                                         the stay.




                                                 15
               Case 19-50338-JKS        Doc 57-15       Filed 05/10/21      Page 17 of 49



STATUS CATEGORY C: List all cases where service is complete, no answer has been filed, and
Plaintiff is making a motion or request for Default Judgment.


               Defendant(s)              Adv. Case No.                       Comment
 Thomas H. Haag, Joanne P. Haag         19-50320           An entry of default has been entered by the
                                                           Clerk and Plaintiff intends to file a request
                                                           for default judgment.
 Ascensus, LLC, Custodian for the       19-50558           An entry of default has been entered by the
 Benefit of Claro Chen IRA, Claro                          Clerk and Plaintiff intends to file a request
 Chen                                                      for default judgment.
 Mainstar Trust, Custodian for the      19-50564           A Motion for Default Judgment has been
 Benefit of Diana Sehl, Diana Sehl                         filed with the Court and is scheduled for the
                                                           5/19/21 hearing.
 Mainstar Trust, Custodian for the      19-50571           A Motion for Default Judgment has been
 Benefit of Daniel K. Gwinn, Daniel                        filed with the Court and is scheduled for the
 K. Gwinn                                                  5/19/21 hearing.
 IRA Services Trust Company,            19-50597           A Motion for Default Judgment has been
 Custodian for the Benefit of Michael                      filed with the Court and is scheduled for the
 D. Loring IRA, Michael D Loring                           5/19/21 hearing.
 Ascensus, LLC, Custodian for the       19-50606           An entry of default has been entered by the
 Benefit of Catherine Williams IRA,                        Clerk and Plaintiff intends to file a request
 Catherine Williams                                        for default judgment.
 Ascensus, LLC, Custodian for the       19-50700           An entry of default has been entered by the
 Benefit of Elizabeth A. Janovsky                          Clerk and Plaintiff intends to file a request
 IRA, Elizabeth A. Janovsky                                for default judgment.
 Jose Reta                              19-50755            Plaintiff intends to file a request for entry
                                                           of default.
 Thomas V. Rasmussen, in his            19-50757           A Motion for Default Judgment has been
 Capacity as Trustee of the Thomas                         filed with the Court and is scheduled for the
 V. & Georgia S. Rasmussen Family                          5/19/21 hearing.
 Living Trust, Thomas V Rasmussen,
 Georgia S Rasmussen
 Raymond M. Chambers, Sarah E.          19-50777           Plaintiff intends to file a request for entry of
 Chambers                                                  default.
 Robert W. Haskins, Neoma F.            19-50779           Plaintiff intends to file a request for entry of
 Haskins                                                   default.
 Kenneth R. Carberry                    19-50787           An entry of default has been entered by the
                                                           Clerk and Plaintiff intends to file a request
                                                           for default judgment.
 Roderick P. Fries                      19-50789           An entry of default has been entered by the
                                                           Clerk and Plaintiff intends to file a request
                                                           for default judgment.
 John M. Schroeder                      19-50790           An entry of default has been entered by the
                                                           Clerk and Plaintiff intends to file a request
                                                           for default judgment.
 Del Wittler                            19-50791           An entry of default has been entered by the
                                                           Clerk and Plaintiff intends to file a request
                                                           for default judgment.

                                                   16
           Case 19-50338-JKS           Doc 57-15    Filed 05/10/21      Page 18 of 49




           Defendant(s)                 Adv. Case No.                     Comment
Mainstar Trust, Custodian for the      19-50793         An entry of default has been entered by the
Benefit of Teri Lambertz, Teri                          Clerk and Plaintiff intends to file a request
Lambertz                                                for default judgment.
Alan Mickelson                         19-50803         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Katherine Vander Werff, in her         19-50804         An entry of default has been entered by the
capacity as Trustee of the Peter &                      Clerk and Plaintiff intends to file a request
Katherine Vander Werff Revocable                        for default judgment.
Trust; Peter Vander Werff;
Katherine Vander Werff
Ramsay McCue                           19-50805         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Dolores Schulze, in her capacity as    19-50807         An entry of default has been entered by the
Trustee of The Schulze Family                           Clerk and Plaintiff intends to file a request
Revocable Living Trust Agreement                        for default judgment.
Dated 05/26/05; Dolores Schulze
Gwendolyn Bissette                     19-50815          Plaintiff intends to file a request for entry
                                                        of default.
Frances Fernandez                      19-50816         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Helen S. Fong                          19-50818         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
IRA Services Trust Company,            19-50821         An entry of default has been entered by the
Custodian For The Benefit of Bret J.                    Clerk and Plaintiff intends to file a request
Parent IRA, Bret J. Parent                              for default judgment.
Rebecca K Wittler                      19-50822         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Karen I Clara                          19-50824         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Ascensus, LLC d/b/a Provident Trust 19-50828            An entry of default has been entered by the
Group, Custodian for the Benefit of                     Clerk and Plaintiff intends to file a request
Angela Chatham IRA, Angela                              for default judgment.
Chatham
Barbara Lois Feldman                19-50833            An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Ascensus, LLC d/b/a Provident Trust 19-50834            An entry of default has been entered by the
Group, Custodian for the Benefit of                     Clerk and Plaintiff intends to file a request
Clifton Hartley IRA, Clifton Hartley                    for default judgment.
Ascensus, LLC d/b/a Provident Trust 19-50835            An entry of default has been entered by the
Group, Custodian for the Benefit of                     Clerk and Plaintiff intends to file a request
                                                        for default judgment.
           Case 19-50338-JKS        Doc 57-15    Filed 05/10/21       Page 19 of 49




           Defendant(s)              Adv. Case No.                     Comment
Martha C. Maclean Roth IRA,
Martha C. Maclean
Heidi M Pilant                       19-50841        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Anna Santacroce                      19-50844        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Logan Turrentine                     19-50845        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Karen Vlasak                         19-50846        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Ian Rubin Insurance Agency, Inc.     19-50863        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Ascensus, LLC d/b/a Provident Trust 19-50867         An entry of default has been entered by the
Group, Custodian for the Benefit of                  Clerk and Plaintiff intends to file a request
Thomas A. Piazza IRA, Thomas A                       for default judgment.
Piazza
I. Cleveland Huff, in his Capacity as 19-50868       An entry of default has been entered by the
Trustee of the Huff Irrevocable Trust                Clerk and Plaintiff intends to file a request
Dated 12/10/12, I Cleveland Huff                     for default judgment.
Judith L. Werner, in her Capacity as 19-50871        An entry of default has been entered by the
Trustee of the Werner Family Living                  Clerk and Plaintiff intends to file a request
Trust 03/02/00, Michael P. Werner,                   for default judgment.
in his Capacity as Trustee of the
Werner Family Living Trust
03/02/00, Judith L. Werner, Michael
P. Werner
Gilchrist Metal Fabricating Co., Inc. 19-50874       An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Lavinia Mitrea, Daniel Mitrea        19-50876        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Donald Abney, Lee Ann Abney          19-50881        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Billy McNeese, Sally McNeese         19-50883        Plaintiff intends to file a request for default
                                                     judgment.
IALT Enhanced Income Portfolio 1     19-50895        An entry of default has been entered by the
LLC, IALT Portfolio Management,                      Clerk and Plaintiff intends to file a request
LLC, Devon Mason                                     for default judgment.
Martin Schneider                     19-50903        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
              Case 19-50338-JKS         Doc 57-15    Filed 05/10/21       Page 20 of 49




              Defendant(s)               Adv. Case No.                     Comment
IRA Services Trust Company,             19-50910         An entry of default has been entered by the
Custodian for the Benefit of Harold                      Clerk and Plaintiff intends to file a request
L. Lustig IRA; Harold L. Lustig                          for default judgment.
JRH Marketing, Inc.                     19-50916         A Motion for Default Judgment has been
                                                         filed with the Court and is scheduled for the
                                                         5/19/21 hearing.
Life Plan Advisors Inc.                 19-50924         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Bradford Solutions, LLC, Marcus         19-50925         An entry of default has been entered by the
Bray                                                     Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Christopher Longworth                   19-50928         Plaintiff intends to file a request for entry of
                                                         default.
Annua Group LLC                         19-50930         Plaintiff intends to file a request for entry of
                                                         default.
Old Security Financial Group Inc.       19-50933         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Prestige Insurance Services, LLC        19-50934         A Motion for Default Judgment has been
                                                         filed with the Court and is scheduled for the
                                                         5/19/21 hearing.
Thomas Doherty                          19-50936         A Motion for Default Judgment has been
                                                         filed with the Court and is scheduled for the
                                                         5/19/21 hearing.
Vlchetr Thong                           19-50937         A Motion for Default Judgment has been
                                                         filed with the Court and is scheduled for the
                                                         5/19/21 hearing.
David Johnston                          19-50943         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Eric Little                             19-50944         Plaintiff intends to file a request for entry of
                                                         default.
Dayspring Advisors Group LLC            19-50948         Plaintiff intends to file a request for entry of
                                                         default.
Gary L. Burke                           19-50954         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Morgan J. Commodore                     19-50957         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Patrick Gatbonton                       19-50959         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Integrity Plus Consulting, Inc., Sean   19-50960         An entry of default has been entered by the
P. Renninger                                             Clerk and Plaintiff intends to file a request
                                                         for default judgment.
           Case 19-50338-JKS        Doc 57-15    Filed 05/10/21       Page 21 of 49




           Defendant(s)              Adv. Case No.                     Comment
Jeffrey DeAngelis                    19-50962        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Peter Derienzo                       19-50963        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Talbert Wealth; Steven Glick         19-50967        The Trustee will withdraw the request for
                                                     entry of default and request the Court to
                                                     appoint a mediator.
Ascensus, LLC d/b/a Provident Trust 19-50968         An entry of default has been entered by the
Group, Custodian for the Benefit of                  Clerk and Plaintiff intends to file a request
Geneva W. Guilbeaux IRA; Diana                       for default judgment.
Engelhardt, Solely in her Capacity as
Executrix to the Estate of Geneva W.
Guilbeaux; Diana Engel Solely in
her Capacity as Executrix to the
Estate of Charles D. Guilbeaux
RH Principled Investments, and        19-50970       Plaintiff intends to file a request for entry of
Raymond Han                                          default.
Thomas Masztak                        19-50971       An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Jacob A. Weiss                       19-50972        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
David Roitfarb                       19-50975        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Albert Payne                         19-50982        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
The Three Fourteen Company,          19-50983        An entry of default has been entered by the
Andres Pina                                          Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Gregory Neal Johnson                 19-50985        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Jacqueline Suarez                    19-50986        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Shanoid A. Mays                      19-50993        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
Queen B Services                     19-50995        An entry of default has been entered by the
                                                     Clerk and Plaintiff intends to file a request
                                                     for default judgment.
           Case 19-50338-JKS            Doc 57-15    Filed 05/10/21       Page 22 of 49




           Defendant(s)                  Adv. Case No.                     Comment
Reliant Group 360 Corp.                 19-50996         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
John E. McEnerney                       19-50999         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Bruce Moore                             19-51009         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Gene H. Langenberg                      19-51013         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
William Deaton                          19-51019         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Security Financial, LLC, Ameritrust     19-51020         Plaintiff intends to file a request for entry of
Advisors of SC, LLC                                      default.
Michael Robinson                        19-51021         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Roxanne Trent                           19-51028         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Security First Financial, LLC, Jerald   19-51030         An entry of default has been entered by the
Kagarise                                                 Clerk and Plaintiff intends to file a request
                                                         for default judgment.
JP Snyder, Inc.                         19-51035         A Motion for Default Judgment has been
                                                         filed with the Court and is scheduled for the
                                                         5/19/21 hearing.
Alternative Portfolio Solutions LLC     19-51036         An entry of default has been entered by the
and Richard Renshaw                                      Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Annuity Alternatives of America,        19-51037         Plaintiff intends to file a request for entry of
LLC                                                      default.

Glen D. Barnes                          19-51038         An entry of default has been entered by the
                                                         Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Jace T. McDonald, Adams EZ Tax,         19-51040         An entry of default has been entered by the
LLC                                                      Clerk and Plaintiff intends to file a request
                                                         for default judgment.
Barbara A. Weiser, Jay R. Weiser        19-51051         An entry of default was entered by the Clerk
                                                         on 72/20; on 10/19/20 defendants filed an
                                                         Answer.
Ascensus, LLC, Administrator and        19-51052         An entry of default has been entered by the
Custodian for the Benefit of Qun                         Clerk and Plaintiff intends to file a request
Hong Yin Roth IRA, Qun Hong Yin,                         for default judgment.
Qun Hong Yin, as Trustee of the
           Case 19-50338-JKS           Doc 57-15    Filed 05/10/21       Page 23 of 49




            Defendant(s)                Adv. Case No.                     Comment
Qun Hong Domissy Yin Living
Trust
Floyd E. Powell                        19-51056         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Faithway Financial Solutions LLC       19-51057         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Tangible Assets Investments, LLC,      19-51058         Plaintiff intends to file a request for entry of
Charles Thorngren                                       default.
American Prosperity LLC, Taylor        19-51060         An entry of default has been entered by the
Ogden                                                   Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Shelburne Management, LLC,             19-51061         No answer filed. Defendant agreed to
Dennis Carpenter                                        consent judgment.
Sesco Benefit Services, Inc., Peter    19-51064         An entry of default has been entered by the
Holler                                                  Clerk and Plaintiff intends to file a request
                                                        for default judgment.
BCM Benefits Inc., Rance Bradshaw      19-51065         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
S.J. Financial Services, L.L.C.,       19-51068         An entry of default has been entered by the
Glenn Johnson                                           Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Forecast Financial Group LLC,          19-51070         An entry of default has been entered by the
Forrest Financial LLC, Gary Forrest                     Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Eduardo G. Diaz, Diaz Retirement       19-51071         Plaintiff intends to file a request for entry of
Consultants                                             default.
Robert Shapiro, Jeri Shapiro, 3X A     19-51076         Plaintiff and defendant Jeri Shapiro are
Charm, LLC, Carbondale Basalt                           currently negotiating the terms of a
Owners, LLC, Davanna Sherman                            stipulated judgment. Plaintiff will seek
Oaks Owners, LLC, In Trend                              entry of default against the remaining
Staging, LLC, Midland Loop                              defendants.
Enterprises, LLC, Schwartz Media
Buying Company, LLC, Stover Real
Estate Partners, LLC
Scott Schwartz, Up and Coming          19-51078         An entry of default has been entered by the
Capital, LLC, Up and Coming, LLC                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
Albert D. Klager, Atlantic Insurance   19-51079         An entry of default has been entered by the
& Financial Services Inc.                               Clerk and Plaintiff intends to file a request
                                                        for default judgment.
FIC, LLC                               19-51140         An entry of default has been entered by the
                                                        Clerk and Plaintiff intends to file a request
                                                        for default judgment.
          Case 19-50338-JKS   Doc 57-15    Filed 05/10/21      Page 24 of 49




          Defendant(s)         Adv. Case No.                    Comment
Kevin Martin                  19-51144         An entry of default has been entered by the
                                               Clerk and Plaintiff intends to file a request
                                               for default judgment.
            Case 19-50338-JKS          Doc 57-15      Filed 05/10/21       Page 25 of 49



STATUS CATEGORY E: List all cases that have settled or resolved, but a notice or stipulation of
dismissal cannot yet be filed.


  Defendant(s)                     Adv. Case      Comment
                                   No.
  Wendel, et al.                   18-50818       This matter has been settled. Plaintiff intends to
                                                  file a dismissal once the settlement payment has
                                                  been received in full.
  Paula Rinkovsky                  19-50304       This matter has been settled. Plaintiff intends to
                                                  file a dismissal once the settlement payment has
                                                  been received in full.
  Russell Bullis, Betsy Bullis     19-50310       This matter has been settled. Plaintiff intends to
                                                  file a dismissal once the settlement payment has
                                                  been received in full.
  Aaron R. Andrew,                 19-50186       This matter has been settled. Plaintiff intends to
  Paramount Financial                             file a dismissal.
  Services, Inc. d/b/a Live
  Abundant

  Ascensus, LLC, Custodian         19-50566       This matter has been settled. Plaintiff intends to
  for the Benefit of Donald L.                    file a dismissal.
  Engle Jr. IRA, Donald L.
  Engle Jr.

  Ascensus, LLC, Custodian         19-50600       This matter has been settled. Plaintiff intends to
  for the Benefit of Marie                        file a dismissal once the settlement payment has
  Walters-Gill IRA, Marie                         been received in full.
  Walters-Gill
  Sumner Abramson, in his          19-50740       The Court entered an Order for Default Judgement
  capacity as Trustee of the                      on 4/5/21.
  Sumner Abramson
  Revocable Living Trust,                         This matter is now settled. Plaintiff intends to file
  Sumner Abramson                                 a dismissal.

  Anthony Arthur Meola Jr., in     19-50741       This matter has been settled. Plaintiff intends to
  his capacity as Trustee of the                  file a dismissal.
  Anthony Arthur Meola Jr.
  2008 Trust, Anthony Arthur
  Meola Jr.

  Terry B. Griffin, in his         19-50744       This matter has been settled. Plaintiff intends to
  capacity as Trustee of the                      file a dismissal once the settlement payment has
  Griffin Family Trust, Terry                     been received in full.
  B. Griffin

  Mainstar Trust, Custodian for    19-50751       This matter has been settled. Plaintiff intends to
  the Benefit of Ronald R.                        file a dismissal once the settlement payment has
  Smith, Ronald R Smith                           been received in full.

                                                 24
         Case 19-50338-JKS          Doc 57-15   Filed 05/10/21      Page 26 of 49




Defendant(s)                    Adv. Case   Comment
                                No.
Provident Trust Group, LLC,     19-50760    This matter has been settled. Plaintiff intends to
Custodian for the Benefit of                file a dismissal.
John B. Smith IRA, John B
Smith

Mainstar Trust, Custodian for   19-50794    This matter has been settled. Plaintiff intends to
the Benefit of Sherry L.                    file a dismissal.
Collver, Sherry L. Collver
IRA Services Trust              19-50813    This matter has been settled. Plaintiff intends to
Company, Custodian For The                  file a dismissal once the settlement payment has
Benefit of Vicki Andren                     been received in full.
IRA, Vicki Andren

Ascensus, LLC d/b/a             19-50831    This matter has been settled. Plaintiff intends to
Provident Trust Group,                      file a dismissal.
Custodian for the Benefit of
Sharon R. Ferry IRA, Sharon
R. Ferry

Elizabeth Haskell               19-50839    This matter has been settled. Plaintiff intends to
                                            file a dismissal once the settlement payment has
                                            been received in full.
Hart Placement Agency, Inc.     19-50847    This matter has been settled. Plaintiff intends to
                                            file a dismissal once the settlement payment has
                                            been received in full.
Christopher J Watson            19-50848    An entry of default has been entered by the Clerk.

                                            This matter has been settled. Plaintiff intends to
                                            file a dismissal.
Kathy Hagen, in her Capacity 19-50869       This matter has been settled. Plaintiff intends to
as Trustee to the Kathy A.                  file a dismissal once the settlement payment has
Hagen Declaration of Trust                  been received in full.
Dated March 2,1998; Kathy
Hagen

JAL Poultry and Swine           19-50873    This matter has been settled. Plaintiff intends to
Farms LLC                                   file a dismissal.
Ascensus, LLC, Custodian        19-50875    This matter has been settled. Plaintiff intends to
for the Benefit of John C.                  file a dismissal.
Miller IRA, John C. Miller
John R. Burns, in his           19-50891    An entry of default has been entered by the Clerk.
capacity as Trustee of the
John R. Burns Trust, John R.                This matter has been settled. Plaintiff intends to
Burns                                       file a dismissal.
          Case 19-50338-JKS       Doc 57-15   Filed 05/10/21      Page 27 of 49




Defendant(s)                  Adv. Case   Comment
                              No.
Leiah Kitare                  19-50901    This matter has been settled. Plaintiff intends to
                                          file a dismissal once the settlement payment has
                                          been received in full.
James D. Lawless, in his      19-50902    This matter has been settled. Plaintiff intends to
capacity as Trustee of the                file a dismissal once the settlement payment has
Lawless Trust, James D.                   been received in full.
Lawless, Doris Lawless

Edward Boyack, Solely in his 19-50909     This matter has been settled and will be dismissed
Capacity as Special                       pending filing of Stipulation to Reduce/Allow
Administrator of the Estate               claim.
of William Perry, a/k/a
Herbert Perry; Ascensus,
LLC d/b/a Provident Trust
Group, Custodian for the
Benefit of Herbert Perry

Michael Kandravi              19-50914    This matter has been settled. Plaintiff intends to
                                          file a dismissal once the settlement payment has
                                          been received in full.

Kim Butler                    19-50917    This matter has been settled. Plaintiff intends to
                                          file a dismissal once the settlement payment has
                                          been received in full.
Asset Management              19-50929    This matter has been settled. Plaintiff intends to
Consultants of NC, Inc. and               file a dismissal once the settlement payment has
Carlton Scott Phillips                    been received in full.
John Fagan                    19-50947    This matter has been settled. Plaintiff intends to
                                          file a dismissal once the settlement payment has
                                          been received in full.
James A. Klohn & Assoc.,      19-50989    This matter has been settled. Plaintiff intends to
P.A.                                      file a dismissal.
NAA Insurance Agency,         19-50990    The Court entered an Order for Default Judgement
Corp.                                     on 4/5/21.

                                          This matter has been settled. Plaintiff intends to
                                          file a dismissal.
Matthew Gilchrist             19-50997    This matter has been settled. Plaintiff intends to
                                          file a dismissal once the settlement payment has
                                          been received in full.
Daniel P. Orfin               19-51005    This matter has been settled. Plaintiff intends to
                                          file a dismissal once the settlement payment has
                                          been received in full.
          Case 19-50338-JKS          Doc 57-15   Filed 05/10/21      Page 28 of 49




Defendant(s)                     Adv. Case   Comment
                                 No.
Ronaldo G. Espiritu              19-51017    Defendant filed motion to dismiss. Parties are in
                                             negotiations.


Harris Financial                 19-51011    This matter has been settled. Plaintiff intends to
Management and John G.                       file a dismissal once the settlement payment has
Harris                                       been received in full.
Yanitsha M. Feliciano            19-51015    This matter has been settled. Plaintiff intends to
                                             file a dismissal once the settlement payment has
                                             been received in full.
Theresa Sheridan                 19-51026    This matter has been settled. Plaintiff intends to
                                             file a dismissal once the settlement payment has
                                             been received in full.
Crosier Financial, Inc., d/b/a   19-51045    This matter has been settled. Plaintiff intends to
Crosier Financial, John Reed                 file a dismissal once the settlement payment has
Crosier                                      been received in full.

Wieniewitz Financial LLC,        19-51062    This matter has been settled and a stipulated
Trae Wieniewitz                              judgment is being filed with the Court.

To The Max Marketing, Inc.       19-51066    This matter has been settled. Plaintiff intends to
                                             file a dismissal.
Brian Scott, Margaret Scott      19-51143    This matter has been settled. Plaintiff intends to
                                             file a dismissal.
            Case 19-50338-JKS          Doc 57-15       Filed 05/10/21      Page 29 of 49



STATUS CATEGORY F: List all cases where service is complete, answer has been filed,
discovery/disclosures are underway, and expected date of completion of discovery/disclosure.


          Defendant(s)                  Adv. Case No.                         Comment
 Aspen Glen, Inc., ClubCorp, Inc.     19-50858              Answer filed. Parties have informally
                                                            exchanged position letters & documents.
                                                            Parties are making an effort to resolve this
                                                            matter and if unable to will enter into a
                                                            scheduling order.
 Mercedes-Benz International          19-50860              Answer filed. Parties have informally
 Services LTD                                               exchanged documents. Parties are making
                                                            an effort to resolve this matter and if
                                                            unable to will seek to amend the
                                                            complaint.
 Maxwell Financial Group, Inc.        19-50915              The defendant submitted initial disclosures
                                                            on 4/15/21.
 Woodbridge v. Monsoon                19-50102              The parties are preparing a scheduling
 Blockchain Storage                                         order for submission to the Court.
 Uma Gajavada                         19-51046              The defendant has requested documents
                                                            from the plaintiff and the response
                                                            deadline is 4/24/21.




                                                  28
              Case 19-50338-JKS            Doc 57-15     Filed 05/10/21     Page 30 of 49



  STATUS CATEGORY G: Mediator has been selected or appointed.

  Please note: this category also includes the omnibus mediator report.

                                                                             A mediation
                                                                           session needs to
                                                            Mediation
                           Appointed/        Mediation                    be scheduled, but
Defendant(s) and Adv.                                       Scheduled
                            Selected         Completed                    the mediator has         Other
      Case No.                                               to Occur
                            Mediator         on (Date)                      been unable to
                                                            on (Date)
                                                                            arrange a date
                                                                               and time
Stefan Kolosenko         Leslie Berkoff,                   3/18/21                            Mediation was
19-50301                 Esq.                                                                 held and the
                                                                                              parties continue
                                                                                              to work towards
                                                                                              resolving this
                                                                                              matter.
Alexander S. Aduna,      Ian Conner                        4/13/21                            Mediation was
Emma R. Aduna            Bifferato, Esq.                                                      held and the
19-50307                                                                                      parties continue
                                                                                              to work towards
                                                                                              resolving this
                                                                                              matter.
Sylvan R. Jutte,         Ian Conner                        6/3/21
Jeannette E. Jutte       Bifferato, Esq.
19-50308
Brian D. Korkus, Robin   Ian Conner                        6/21/21
L. Korkus                Bifferato, Esq.
19-50309
Russell Bullis; Betsy    Lucian B.                                                            SETTLED
Bullis                   Murley, Esq.
19-50310
Mary M. Noyes, Gale      Ian Conner                        5/6/21
E. Noyes                 Bifferato, Esq.
19-50312
Delton Christman, Jean   Ian Conner                        4/27/21
Christman                Bifferato, Esq.
19-50314
Floyd G Davis,           Ian Conner                        5/26/21
Lavonne J. Davis         Bifferato, Esq.
19-50317
George T. Iwahiro,       Ian Conner                        3/12/21                            Mediation was
Charlene M. Iwahiro      Bifferato, Esq.                                                      held and the
19-50319                                                                                      parties continue
                                                                                              to work towards
                                                                                              resolving this
                                                                                              matter.
Toomas Heinmets,         Ian Conner                        4/2/21                             Mediation was
Pamela Heinmets          Bifferato, Esq.                                                      held and the
19-50322                                                                                      parties continue

                                                   29
             Case 19-50338-JKS            Doc 57-15     Filed 05/10/21     Page 31 of 49




                                                                            A mediation
                                                                          session needs to
                                                           Mediation
                          Appointed/        Mediation                    be scheduled, but
Defendant(s) and Adv.                                      Scheduled
                           Selected         Completed                    the mediator has         Other
      Case No.                                              to Occur
                           Mediator         on (Date)                      been unable to
                                                           on (Date)
                                                                           arrange a date
                                                                              and time
                                                                                             to work towards
                                                                                             resolving this
                                                                                             matter.
Richard E. Attig,       Lucian B.                         4/19/21                            SETTLED
Stephanie L. Attig      Murley, Esq.
19-50325
Jason Curtis            Derek C.                          6/30/21
19-50327                Abbott, Esq.
Janet V. Dues           Ian Conner                        6/7/21
19-50328                Bifferato, Esq.
Dena Falkenstein        Ian Conner                        5/14/21
19-50329                Bifferato, Esq.
Judy Karen Goodin       Ian Conner                        5/21/21
19-50330                Bifferato, Esq.
Dennis W. Hueth         Ian Conner                        4/26/21        Mediation to be -
19-50331                Bifferato, Esq.                                  rescheduled.
Christian Lester        Ian Conner                        5/26/21
19-50332                Bifferato, Esq.
Joseph Lin              Ian Conner                        4/21/21                            SETTLED
19-50334                Bifferato, Esq.
Jane Marshall           Ian Conner                        5/19/21
19-50335                Bifferato, Esq.
Laurence J. Nakasone    Ian Conner                        4/28/21
19-50337                Bifferato, Esq.
Blaine Phillips         Ian Conner                        5/12/21
19-50338                Bifferato, Esq.
George Edward Sargent   Ian Conner                        4/29/21        Mediation to be -
19-50340                Bifferato, Esq.                                  rescheduled.
Jeff Schuster           Ian Conner                        5/19/21
19-50341                Bifferato, Esq.
Jennifer Tom            Ian Conner                        5/14/21
19-50342                Bifferato, Esq.
Anita Bedoya, Mark      Ian Conner                        5/21/21
Bedoya                  Bifferato, Esq.
19-50343
Anita Bedoya, Julian    Ian Conner                        5/21/21
Duran                   Bifferato, Esq.
19-50344
Ronald Cole             Ian Conner                        5/12/21
19-50346                Bifferato, Esq.
Ronald Draper           Ian Conner                        5/28/21
19-50347                Bifferato, Esq.
               Case 19-50338-JKS             Doc 57-15     Filed 05/10/21     Page 32 of 49




                                                                               A mediation
                                                                             session needs to
                                                              Mediation
                            Appointed/         Mediation                    be scheduled, but
Defendant(s) and Adv.                                         Scheduled
                             Selected          Completed                    the mediator has       Other
      Case No.                                                 to Occur
                             Mediator          on (Date)                      been unable to
                                                              on (Date)
                                                                              arrange a date
                                                                                 and time
Lawrence J. Paynter       Ian Conner                         6/1/21
19-50351                  Bifferato, Esq.
Nannette Tibbitts         Ian Conner                         5/28/21
19-50353                  Bifferato, Esq.
Marie Podkowinski         Leslie Berkoff,                                                       SETTLED
19-50559                  Esq.
Donald L. Engle Jr.       Leslie Berkoff,                                                       SETTLED
19-50566                  Esq.
Klenell Jensen            Judith K.                          5/4/21
19-50575                  Fitzgerald, Esq.
Mainstar Trust,           Lucian B.                          3/22/21                            SETTLED
Custodian for the         Murley, Esq.
Benefit of John
Korbierecki, John
Korbierecki
19-50578
IRA Services Trust        Derek C.                                                              SETTLED
Company, Custodian        Abbott, Esq.
for the Benefit of
Dwight L. Atherton
IRA,S Dwight L
Atherton
19-50581
Ascensus, LLC,            Derek C.                           6/23/21
Custodian for the         Abbott, Esq.
Benefit of Deborah J.
Murphy IRA, Deborah
J. Murphy
19-50583
Ascensus, LLC,            Judith K.                          4/6/21                             SETTLED
Custodian for the         Fitzgerald, Esq.
Benefit of Larry A.
Norton IRA, Larry A.
Norton
19-50586
IRA Services Trust        Judith K.                                         Mediation to be
Company, Custodian        Fitzgerald, Esq.                                  scheduled.
for the Benefit of Ivan
Orr, Ivan Orr
19-50588
Ascensus, LLC,            Ian Connor                                        Mediation to be
Custodian for the         Bifferato, Esq.                                   scheduled.
Benefit of Sheryl A.
               Case 19-50338-JKS             Doc 57-15     Filed 05/10/21     Page 33 of 49




                                                                               A mediation
                                                                             session needs to
                                                              Mediation
                            Appointed/         Mediation                    be scheduled, but
Defendant(s) and Adv.                                         Scheduled
                             Selected          Completed                    the mediator has         Other
      Case No.                                                 to Occur
                             Mediator          on (Date)                      been unable to
                                                              on (Date)
                                                                              arrange a date
                                                                                 and time
Whitlock IRA, Sheryl
A. Whitlock
19-50604
Anthony Arthur Meola                                                                            SETTLED
Jr., T’tee of the
Anthony Meola 2008
Trust; Anthony Arthur
Meola Jrd.
19-50741
Mainstar Trust,           Ian Conner                         4/14/21                            SETTLED
Custodian for the         Bifferato, Esq.
Benefit of Timothy
Hawley, Timothy
Hawley
19-50750
Irmgard Herrmann          Ian Conner                         3/30/21                            Mediator
19-50752                  Bifferato, Esq.                                                       continues to work
                                                                                                with parties to
                                                                                                resolve the
                                                                                                matter.
Christ Temple Baptist     Ian Conner                         4/16/21                            SETTLED
Church                    Bifferato, Esq.
19-50756
Sherry L. Collver         Leslie Berkoff,                                                       SETTLED
19-50794                  Esq.
Mainstar Trust,           Leslie Berkoff,     3/5/21                                            SETTLED
Custodian for the         Esq.
Benefit of Jeanne Marie
Spezia; Jeanne Marie
Spezia
19-50806
IRA Services Trust        Judith K.           3/9/21                                            SETTLED
Company, Custodian        Fitzgerald, Esq.
for the Benefit of
Lynette Eddy IRA,
Lynette Eddy
19-50808
IRA Services Trust        Judith K.           3/9/21                                            SETTLED
Company, Custodian        Fitzgerald, Esq.
For The Benefit of Earl
Eddy IRA, Earl Eddy
19-50814
               Case 19-50338-JKS            Doc 57-15     Filed 05/10/21     Page 34 of 49




                                                                              A mediation
                                                                            session needs to
                                                             Mediation
                           Appointed/         Mediation                    be scheduled, but
Defendant(s) and Adv.                                        Scheduled
                            Selected          Completed                    the mediator has         Other
      Case No.                                                to Occur
                            Mediator          on (Date)                      been unable to
                                                             on (Date)
                                                                             arrange a date
                                                                                and time
Marcella P. Best         Leslie Berkoff,                    4/1/21                             Mediation was
19-50819                 Esq.                                                                  held and the
                                                                                               parties continue
                                                                                               to work towards
                                                                                               resolving this
                                                                                               matter.
Althea McCormick         Ian Conner                         6/24/21
19-50823                 Bifferato, Esq.
Kirk W Chubka            Judith K.                          6/22/21
19-50826                 Fitzgerald, Esq.
Mary Ellen Nuhn          Judith K.                          6/16/21
19-50829                 Fitzgerald, Esq.
Sharon R. Ferry          Lucian B.                                                             SETTLED
19-50831                 Murley, Esq.
Clayton Nakasone         Ian Conner                         4/28/21
19-50832                 Bifferato, Esq.
Provident Trust Group,   Derek C.                           6/23/21
LLC, administrator and   Abbott, Esq.
custodian for the
benefit of Kerstin
Rodriguez IRA; Kerstin
Rodriguez
19-50837
Hart Placement           Judith K.                                                             SETTLED
Agency, Inc.             Fitzgerald, Esq.
19-50847
Robert Elmer             Ian Conner                         4/13/21                            SETTLED
19-50850                 Bifferato, Esq.
Peter Greenberg          Ian Conner          2/16/21                                           Mediated but
19-50855                 Bifferato, Esq.                                                       settlement not
                                                                                               reached
Kathy Hagen              Lucian B.                                                             SETTLED
19-50869                 Murley, Esq.
Fred Randhahn; Karen     Ian Conner                         5/7/21
Randhahn; Ascensus,      Bifferato, Esq.
LLC d/b/a Provident
Trust Group, Custodian
for the Benefit of
Antelope Women's
Center 401K PSP for
the Benefit of Karen
Randhahn; Kronos
Global Advisors, Inc.
               Case 19-50338-JKS              Doc 57-15     Filed 05/10/21     Page 35 of 49




                                                                                A mediation
                                                                              session needs to
                                                               Mediation
                             Appointed/         Mediation                    be scheduled, but
Defendant(s) and Adv.                                          Scheduled
                              Selected          Completed                    the mediator has       Other
      Case No.                                                  to Occur
                              Mediator          on (Date)                      been unable to
                                                               on (Date)
                                                                               arrange a date
                                                                                  and time
19-50908
Phillip Ball (aka Larry    Judith K.                          6/17/21
Ball)                      Fitzgerald, Esq.
19-50913
Michael Kandravi           Ian Conner                                                            SETTLED
19-50914                   Bifferato, Esq.
Kim Butler (aka            Leslie Berkoff,                                                       SETTLED
Partners for Propserity)   Esq.
19-50917
Joseph Rubin Inc., a       Judith K.                          4/27/21                            SETTLED
New York corporation,      Fitzgerald, Esq.
Joseph Rubin
19-50918
All Mark Insurance         Leslie Berkoff,                                   Mediation
Services, Inc., Cameron    Esq.                                              continued to date
Johnson                                                                      to be determined
19-50921
Chris Dantin Financial     Derek C.                                                              STIPULATED
Services, LLC, Chris       Abbott, Esq.                                                          JUDGMENT
A. Dantin, Sr.
19-50922
Danny Van Houten           Judith K.                                                             SETTLED
19-50927                   Fitzgerald, Esq.
Asset Management                                              3/15/21                            SETTLED
Consultants of NC,
Inc.; Carlton Scott
Phillips
19-50929
Retirement Services        Leslie Berkoff,                    5/27/21
LLC                        Esq.
19-50931
Frontier Advisors          Derek C.                           4/30/21
Group LLC, David           Abbott, Esq.
Nichols
19-50945
Eric Little                Lucian B.                          4/26/21
19-50944                   Murley, Esq.
John Fagan                 Ian Conner                                                            SETTLED
19-50947                   Bifferato, Esq.
Harvey & Companies         Ian Conner                                        Mediation
19-50950                   Bifferato, Esq.                                   Scheduling in
                                                                             process
               Case 19-50338-JKS            Doc 57-15     Filed 05/10/21     Page 36 of 49




                                                                              A mediation
                                                                            session needs to
                                                             Mediation
                           Appointed/         Mediation                    be scheduled, but
Defendant(s) and Adv.                                        Scheduled
                            Selected          Completed                    the mediator has         Other
      Case No.                                                to Occur
                            Mediator          on (Date)                      been unable to
                                                             on (Date)
                                                                             arrange a date
                                                                                and time
Ivy League College       Judith K.                          7/7/21
Planning Strategies,     Fitzgerald, Esq.
Inc., Michael Rappa
19-50951
James Lamont             Ian Conner                         4/15/21                            Mediation was
19-50952                 Bifferato, Esq.                                                       held and the
                                                                                               parties continue
                                                                                               to work towards
                                                                                               resolving this
                                                                                               matter.
Gregg W. Butler          Leslie Berkoff,                    5/13/21
19-50958                 Esq.
Darin Baker              Judith K.                          6/18/21
19-50961                 Fitzgerald, Esq.
Gerard J. O'Neill        Ian Conner                                                            SETTLED
19-50964                 Bifferato, Esq.
James E. Campbell Jr.    Lucian B.                          4/19/21                            Mediation was
Inc. (d/b/a Campbell     Murley, Esq.                                                          held and the
Financial Corp.), and                                                                          parties continue
James E. Campbell, Jr.                                                                         to work towards
19-50965                                                                                       resolving this
                                                                                               matter.
Dime Strategies, Inc.;   Derek C.                           4/16/21                            Mediation went
Ronald P. Diez           Abbott, Esq.                                                          forward-no
19-50966                                                                                       settlement was
                                                                                               reached.
David Keledjian          Ian Conner                         6/21/21
19-50973                 Bifferato, Esq.
Harold Plain             Leslie Berkoff,                    5/20/21
19-50974                 Esq.
Joseph W. Isaac          Leslie Berkoff,                    5/11/21
19-50976                 Esq.
Joseph A. Loox           Leslie Berkoff,                    5/13/21
19-50978                 Esq.
Donovan Knowles          Judith K.                          3/16/21                            SETTLED
19-50980                 Fitzgerald, Esq.
Gregory Jandt            Ian Conner                         4/8/21                             Mediation was
19-50981                 Bifferato, Esq.                                                       held and the
                                                                                               parties continue
                                                                                               to work towards
                                                                                               resolving this
                                                                                               matter.
               Case 19-50338-JKS              Doc 57-15     Filed 05/10/21     Page 37 of 49




                                                                                A mediation
                                                                              session needs to
                                                               Mediation
                             Appointed/         Mediation                    be scheduled, but
Defendant(s) and Adv.                                          Scheduled
                              Selected          Completed                    the mediator has         Other
      Case No.                                                  to Occur
                              Mediator          on (Date)                      been unable to
                                                               on (Date)
                                                                               arrange a date
                                                                                  and time
James A. Klohn &           Ian Conner                                                            DISMISSAL IN
Associates, PA             Bifferato, Esq.                                                       PROCESS
19-50989
John J. McNamara           Ian Conner                                                            SETTLED
19-50998                   Bifferato, Esq.
David Valencia,            Leslie Berkoff,                                                       SETTLED
Valencia Financial         Esq.
Services, LLC
19-51000
Bette Tydings              Derek C.                                          Mediation
19-51002                   Abbott, Esq.                                      Scheduling in
                                                                             Process
Ricki Dean Wiggs a/k/a     Ian Conner                         7/12/21
Ricki Wiggs                Bifferato, Esq.
19-51003
Retirement Planning        Derek C.                                                              SETTLED
Solutions, LLC,            Abbott, Esq.
Gordon Hannah
19-51004
Daniel P. Orfin                                                                                  SETTLED
19-51005
Dennis Drake, Mid-         Ian Conner          2/10/21                                           Mediated but
Atlantic Brokers, Inc.     Bifferato, Esq.                                                       settlement not
19-51006                                                                                         reached
Dan Reisinger              Ian Conner                         6/29/21
19-51007                   Bifferato, Esq.
Richard Anthony            Lucian B.                          4/5/21                             SETTLED
Miller                     Murley, Esq.
19-51008
John Harris d/b/a Harris   Judith K.                                                             SETTLED
Financial Management       Fitzgerald, Esq.
19-51011
Gaulan Financial LLC       Derek C.                           4/30/21
19-51012                   Abbott, Esq.
Yanitsha M. Feliciano                                                                            SETTLED
19-51015
Legacy Financial           Lucian B.                                         Mediation
Network and                Murley, Esq.                                      continued to date
Retirement Services,                                                         to be determined.
Inc. and Jeffrey
Nimmow
19-51016
                Case 19-50338-JKS             Doc 57-15     Filed 05/10/21     Page 38 of 49




                                                                                A mediation
                                                                              session needs to
                                                               Mediation
                              Appointed/        Mediation                    be scheduled, but
Defendant(s) and Adv.                                          Scheduled
                               Selected         Completed                    the mediator has         Other
      Case No.                                                  to Occur
                               Mediator         on (Date)                      been unable to
                                                               on (Date)
                                                                               arrange a date
                                                                                  and time
Searchlight Financial       Leslie Berkoff,                   3/11/21                            SETTLED
Advisors, LLC,              Esq.
Caroline Rakness
19-51022
Michael P. Litwin           Ian Conner                        5/24/21
19-51023                    Bifferato, Esq.
Kenneth Halbert             Ian Conner                        5/10/21
19-51027                    Bifferato, Esq.
Safety of Principle, Inc.   Derek C.                          5/11/21
19-51029                    Abbott, Esq.
Bank of America Corp.       Ian Conner                        5/7/21                             SETTLED
19-51031                    Bifferato, Esq.
Smithson Financial          Lucian B.                         5/6/21
Group                       Murley, Esq.
19-51032
Alfred S. Malianni, In      Lucian B.                                                            Resolved in
His Capacity As Co-         Murley, Esq.                                                         principle and
Trustee Of The Alfred                                                                            being
S. And Gail E.                                                                                   documented
Malianni Revocable
Living Trust January
15, 2011; Gail E.
Malianni, in her
capacity as co-trustee
of the Alfred S. and
Gail E. Malianni
Revocable Living Trust
January 15, 2011;
Alfred S. Malianni;
Gail E. Malianni
19-51034
Basic Financial             Ian Conner                                       Mediation
Services Inc., Basic        Bifferato, Esq.                                  Scheduling in
Wealth Advisors, Inc.,                                                       process
Fred C. Johnson
19-51039
TWH Annuities &             Derek C.                          6/16/21
Insurance Agency, Inc.,     Abbott, Esq.
Gryphon Financial
Services
19-51042
Sycamore Group, Inc.,       Ian Conner                        6/28/21
Bender W. Mackey            Bifferato, Esq.
                Case 19-50338-JKS             Doc 57-15     Filed 05/10/21     Page 39 of 49




                                                                                A mediation
                                                                              session needs to
                                                               Mediation
                             Appointed/         Mediation                    be scheduled, but
Defendant(s) and Adv.                                          Scheduled
                              Selected          Completed                    the mediator has         Other
      Case No.                                                  to Occur
                              Mediator          on (Date)                      been unable to
                                                               on (Date)
                                                                               arrange a date
                                                                                  and time
19-51043
Jay N. Brown               Derek C.                           6/15/21
19-51047                   Abbott, Esq.
Christopher M. Soulier     Lucian B.                                         Mediation
19-51050                   Murley, Esq.                                      Scheduling in
                                                                             process
Structured Strategies,     Judith K.                          6/15/21
LLC, Alan K. Hoffman       Fitzgerald, Esq.
19-51067
To the Max Marketing,      Ian Conner                                                            SETTLED
Inc.                       Bifferato, Esq.
19-51066
Deb Brundage               Lucian B.                          3/29/21                            Mediation was
19-51069                   Murley, Esq.                                                          held and the
                                                                                                 parties continue
                                                                                                 to work towards
                                                                                                 resolving this
                                                                                                 matter.
Matthew Schwartz,          Ian Conner                         6/29/21
Matte Black Inc.           Bifferato, Esq.
19-51077
Ascensus, LLC,             Ian Conner                         3/30/21                            SETTLED
Custodian for the          Bifferato, Esq.
Benefit of Gail Marie
Bush IRA, Gail Marie
Bush, Gail Marie Bush
as Trustee of the Gail
Marie Bush Trust
Dated 12/21/2001
19-51133
Harry R. Culotta, in his   Ian Conner                         4/21/21                            SETTLED
Capacity as Trustee of     Bifferato, Esq.
the Harry R. Culotta
Trust Dated 11/16/16,
Harry R. Culotta
19-51138
            Case 19-50338-JKS        Doc 57-15      Filed 05/10/21     Page 40 of 49



STATUS CATEGORY J: List all cases which are stayed by the filing of another bankruptcy action
affecting a party in this matter.


        Defendant(s)              Adv. Case No.                        Comment
 Randy Robertson                 19-50977           Defendant filed for ch. 7 bankruptcy.

 Rochelle Berman, In Her         19-50892           Defendant filed for ch. 13 bankruptcy on
 Capacity As Trustee Of The                         1/16/20 in the U.S. Bankruptcy Court for the
 Rochelle Berman Trust,                             Southern District of Florida.
 Rochelle Berman

 JetsuiteX, Inc.                 19-50856           Defendant filed for ch. 11 bankruptcy.
 David A. Scholl                 19-50926           Defendant filed for ch. 13 bankruptcy.
 Robert M. Linderman             19-50932           Defendant filed for ch. 7 bankruptcy.
 Ronnie Weller                   19-50948           Defendant filed for ch. 7 bankruptcy.
 Mainstar Trust, Administrator   19-50956           Defendant Stacey Renee Maxted filed for ch. 7
 and Custodian for the Benefit                      bankruptcy.
 of Stacey Renee Maxted
 T2176604, Stacey Renee
 Maxted, Gerbera, LLC




                                               39
              Case 19-50338-JKS            Doc 57-15    Filed 05/10/21   Page 41 of 49



                                                  EXHIBIT 1


            Defendant(s)                                                    Adv. Case No.
     1.     Comerica Bank v. Beynon Family Trust, et al.                      18-50382
     2.     Wendel, et al                                                     18-50818
     3.     Monsoon Blockchain Storage                                        19-50102
     4.     Aaron R. Andrew, Paramount Financial Services, Inc.               19-50186
     5.     Stefan Kolosenko                                                  19-50301
     6.     Paula Rinkovsky                                                   19-50304
     7.     Alexander S. Aduna, Emma R. Aduna                                 19-50307
     8.     Sylvan R. Jutte, Jeannette E. Jutte                               19-50308
     9.     Brian D. Korkus, Robin L. Korkus                                  19-50309
     10.    Russell Bullis, Betsy Bullis                                      19-50310
     11.    Mary M. Noyes, Gale E. Noyes                                      19-50312
     12.    Delton Christman, Jean Christman                                  19-50314
     13.    Floyd G Davis, Lavonne J. Davis                                   19-50317
     14.    George T. Iwahiro, Charlene M. Iwahiro                            19-50319
     15.    Thomas H. Haag, Joanne P. Haag                                    19-50320
     16.    Toomas Heinmets, Pamela Heinmets                                  19-50322
     17.    Richard E. Attig, Stephanie L. Attig                              19-50325
     18.    Jason Curtis                                                      19-50327
     19.    Janet V. Dues                                                     19-50328
     20.    Dena Falkenstein                                                  19-50329
     21.    Judy Karen Goodin                                                 19-50330
     22.    Dennis W. Hueth                                                   19-50331
     23.    Christian Lester                                                  19-50332
     24.    Joseph Lin                                                        19-50334
     25.    Jane Marshall                                                     19-50335
     26.    Laurence J. Nakasone                                              19-50337
     27.    Blaine Phillips                                                   19-50338
     28.    George Edward Sargent                                             19-50340
     29.    Jeff Schuster                                                     19-50341
     30.    Jennifer Tom                                                      19-50342
     31.    Anita Bedoya, Mark Bedoya                                         19-50343
     32.    Anita Bedoya, Julian Duran                                        19-50344
     33.    Ronald Cole                                                       19-50346
     34.    Ronald Draper                                                     19-50347




DOCS_DE:233948.6 94811/003
       Case 19-50338-JKS         Doc 57-15      Filed 05/10/21      Page 42 of 49




35.   Lawrence J. Paynter                                                19-50351
36.   Nannette Tibbitts                                                  19-50353
37.   Ascensus, LLC, Custodian for the Benefit of Claro Chen             19-50558
      IRA, Claro Chen
38.   Marie Podkowinski                                                  19-50559
39.   Mainstar Trust, Custodian for the Benefit of Diana Sehl,           19-50564
      Diana Sehl
40.   Ascensus, LLC, Custodian for the Benefit of Donald L. Engle        19-50566
      Jr. IRA, Donald L. Engle Jr.
41.   Mainstar Trust, Custodian for the Benefit of Daniel K.             19-50571
      Gwinn, Daniel K. Gwinn
42.   Klenell Jensen                                                     19-50575
43.   Mainstar Trust, Custodian for the Benefit of John                  19-50578
      Korbierecki, John Korbierecki
44.   IRA Services Trust Company, Custodian for the Benefit of           19-50581
      Dwight L. Atherton IRA,S Dwight L Atherton
45.   Ascensus, LLC, Custodian for the Benefit of Deborah J.             19-50583
      Murphy IRA, Deborah J. Murphy
46.   Ascensus, LLC, Custodian for the Benefit of Larry A. Norton        19-50586
      IRA, Larry A. Norton
47.   IRA Services Trust Company, Custodian for the Benefit of           19-50588
      Ivan Orr, Ivan Orr
48.   IRA Services Trust Company, Custodian for the Benefit of           19-50597
      Michael D. Loring IRA, Michael D Loring
49.   Ascensus, LLC, Custodian for the Benefit of Marie Walters-         19-50600
      Gill IRA, Marie Walters-Gill
50.   Ascensus, LLC, Custodian for the Benefit of Sheryl A.              19-50604
      Whitlock IRA, Sheryl A. Whitlock
51.   Ascensus, LLC, Custodian for the Benefit of Catherine              19-50606
      Williams IRA, Catherine Williams
52.   Dane R. Roseman (a/k/a Dayne R. Roseman) and Precise               19-50695
      Investment Group, LLC
53.   Ascensus, LLC, Custodian for the Benefit of Elizabeth A.           19-50700
      Janovsky IRA, Elizabeth A. Janovsky
54.   Sumner Abramson, in his capacity as Trustee of the Sumner          19-50740
      Abramson Revocable Living Trust, Sumner Abramson
55.   Anthony Arthur Meola Jr., in his capacity as Trustee of the        19-50741
      Anthony Arthur Meola Jr. 2008 Trust, Anthony Arthur Meola
      Jr.
56.   Terry B. Griffin, in his capacity as Trustee of the Griffin        19-50744
      Family Trust, Terry B. Griffin
57.   Mainstar Trust, Custodian for the Benefit of Timothy               19-50750
      Hawley, Timothy Hawley
58.   Mainstar Trust, Custodian for the Benefit of Ronald R.             19-50751
      Smith, Ronald R Smith
59.   Irmgard Herrmann                                                   19-50752
60.   Jose Reta                                                          19-50755
       Case 19-50338-JKS          Doc 57-15       Filed 05/10/21    Page 43 of 49




61.   Christ Temple Baptist Church                                       19-50756
62.   Thomas V. Rasmussen, in his Capacity as Trustee of the             19-50757
      Thomas V. & Georgia S. Rasmussen Family Living Trust,
      Thomas V Rasmussen, Georgia S Rasmussen
63.   Provident Trust Group, LLC, Custodian for the Benefit of           19-50760
      John B. Smith IRA, John B Smith
64.   Raymond M. Chambers, Sarah E. Chambers                             19-50777
65.   Robert W. Haskins, Neoma F. Haskins                                19-50779
66.   Kenneth R. Carberry                                                19-50787
67.   Roderick P. Fries                                                  19-50789
68.   John M. Schroeder                                                  19-50790
69.   Del Wittler                                                        19-50791
70.   Mainstar Trust, Custodian for the Benefit of Teri Lambertz,        19-50793
      Teri Lambertz
71.   Mainstar Trust, Custodian for the Benefit of Sherry L.             19-50794
      Collver, Sherry L. Collver
72.   Alan Mickelson                                                     19-50803
73.   Katherine Vander Werff, in her capacity as Trustee of the          19-50804
      Peter & Katherine Vander Werff Revocable Trust; Peter
      Vander Werff; Katherine Vander Werff
74.   Ramsay McCue                                                       19-50805
75.   Mainstar Trust, Custodian for the Benefit of Jeanne Marie          19-50806
      Spezia; Jeanne Marie Spezia
76.   Dolores Schulze, in her capacity as Trustee of The Schulze         19-50807
      Family Revocable Living Trust Agreement Dated 05/26/05;
      Dolores Schulze
77.   IRA Services Trust Company, Custodian for the Benefit of           19-50808
      Lynette Eddy IRA, Lynette Eddy
78.   IRA Services Trust Company, Custodian For The Benefit of           19-50813
      Vicki Andren IRA, Vicki Andren
79.   IRA Services Trust Company, Custodian For The Benefit of           19-50814
      Earl Eddy IRA, Earl Eddy
80.   Gwendolyn Bissette                                                 19-50815
81.   Frances Fernandez                                                  19-50816
82.   Helen S. Fong                                                      19-50818
83.   Marcella P. Best                                                   19-50819
84.   IRA Services Trust Company, Custodian For The Benefit of           19-50821
      Bret J. Parent IRA, Bret J. Parent
85.   Rebecca K Wittler                                                  19-50822
86.   Althea McCormick                                                   19-50823
87.   Karen I Clara                                                      19-50824
88.   Kirk W Chubka                                                      19-50826
89.   Ascensus, LLC d/b/a Provident Trust Group, Custodian for           19-50828
      the Benefit of Angela Chatham IRA, Angela Chatham
       Case 19-50338-JKS           Doc 57-15     Filed 05/10/21     Page 44 of 49




90.   Mary Ellen Nuhn                                                    19-50829
91.   Ascensus, LLC d/b/a Provident Trust Group, Custodian for           19-50831
      the Benefit of Sharon R. Ferry IRA, Sharon R. Ferry
92.   Clayton Nakasone                                                   19-50832
93.   Barbara Lois Feldman                                               19-50833
94.   Ascensus, LLC d/b/a Provident Trust Group, Custodian for           19-50834
      the Benefit of Clifton Hartley IRA, Clifton Hartley
95.   Ascensus, LLC d/b/a Provident Trust Group, Custodian for           19-50835
      the Benefit of Martha C. Maclean Roth IRA, Martha C.
      Maclean
96.   Provident Trust Group, LLC, administrator and custodian for        19-50837
      the benefit of Kerstin Rodriguez IRA; Kerstin Rodriguez
97.   Elizabeth Haskell                                                  19-50839
98.   Heidi M Pilant                                                     19-50841
99.   Anna Santacroce                                                    19-50844
100. Logan Turrentine                                                    19-50845
101. Karen Vlasak                                                        19-50846
102. Hart Placement Agency, Inc.                                         19-50847
103. Christopher J Watson                                                19-50848
104. Robert Elmer                                                        19-50850
105. Peter Greenberg                                                     19-50855
106. JetsuiteX, Inc.                                                     19-50856
107. Aspen Glen, Inc., ClubCorp, Inc.                                    19-50858
108. Mercedes-Benz International Services LTD                            19-50860
109. Ian Rubin Insurance Agency, Inc.                                    19-50863
110. Ascensus, LLC d/b/a Provident Trust Group, Custodian for            19-50867
     the Benefit of Thomas A. Piazza IRA, Thomas A Piazza
111. I. Cleveland Huff, in his Capacity as Trustee of the Huff           19-50868
     Irrevocable Trust Dated 12/10/12, I Cleveland Huff
112. Kathy Hagen, in her Capacity as Trustee to the Kathy A.             19-50869
     Hagen Declaration of Trust Dated March 2,1998; Kathy
     Hagen
113. Judith L. Werner, in her Capacity as Trustee of the Werner          19-50871
     Family Living Trust 03/02/00, Michael P. Werner, in his
     Capacity as Trustee of the Werner Family Living Trust
     03/02/00, Judith L. Werner, Michael P. Werner
114. JAL Poultry and Swine Farms LLC                                     19-50873
115. Gilchrist Metal Fabricating Co., Inc.                               19-50874
116. Ascensus, LLC, Custodian for the Benefit of John C. Miller          19-50875
     IRA, John C. Miller
117. Lavinia Mitrea, Daniel Mitrea                                       19-50876
118. Donald Abney, Lee Ann Abney                                         19-50881
119. Billy McNeese, Sally McNeese                                        19-50883
       Case 19-50338-JKS          Doc 57-15      Filed 05/10/21     Page 45 of 49




120. John R. Burns, in his capacity as Trustee of the John R.            19-50891
     Burns Trust, John R. Burns
121. Rochelle Berman, In Her Capacity As Trustee Of The                  19-50892
     Rochelle Berman Trust, Rochelle Berman
122. IALT Enhanced Income Portfolio 1 LLC, IALT Portfolio                19-50895
     Management, LLC, Devon Mason
123. Leiah Kitare                                                        19-50901
124. James D. Lawless, in his capacity as Trustee of the Lawless         19-50902
     Trust, James D. Lawless, Doris Lawless
125. Martin Schneider                                                    19-50903
126. Fred Randhahn; Karen Randhahn; Ascensus, LLC d/b/a                  19-50908
     Provident Trust Group, Custodian for the Benefit of Antelope
     Women's Center 401K PSP for the Benefit of Karen
     Randhahn; Kronos Global Advisors, Inc.
127. Edward Boyack, Solely in his Capacity as Special                    19-50909
     Administrator of the Estate of William Perry, a/k/a Herbert
     Perry; Ascensus, LLC d/b/a Provident Trust Group,
     Custodian for the Benefit of Herbert Perry
128. IRA Services Trust Company, Custodian for the Benefit of            19-50910
     Harold L. Lustig IRA; Harold L. Lustig
129. Phillip Ball (aka Larry Ball)                                       19-50913
130. Michael Kandravi                                                    19-50914
131. Maxwell Financial Group, Inc.                                       19-50915
132. JRH Marketing, Inc.                                                 19-50916
133. Kim Butler                                                          19-50917
134. Joseph Rubin Inc., a New York corporation, Joseph Rubin             19-50918
135. All Mark Insurance Services, Inc., Cameron Johnson                  19-50921
136. Chris Dantin Financial Services, LLC, Chris A. Dantin, Sr.          19-50922
137. Life Plan Advisors Inc.                                             19-50924
138. Bradford Solutions, LLC, Marcus Bray                                19-50925
139. David A. Scholl                                                     19-50926
140. Danny Van Houten                                                    19-50927
141. Christopher Longworth                                               19-50928
142. Asset Management Consultants of NC, Inc. and Carlton Scott          19-50929
     Phillips
143. Annua Group LLC                                                     19-50930
144. Retirement Services LLC                                             19-50931
145. Robert M. Linderman                                                 19-50932
146. Old Security Financial Group Inc.                                   19-50933
147. Prestige Insurance Services, LLC                                    19-50934
148. Thomas Doherty                                                      19-50936
149. Vlchetr Thong                                                       19-50937
       Case 19-50338-JKS          Doc 57-15      Filed 05/10/21     Page 46 of 49




150. David Johnston                                                      19-50943
151. Eric Little                                                         19-50944
152. Frontier Advisors Group LLC, David Nichols                          19-50945
153. John Fagan                                                          19-50947
154. Dayspring Advisors Group LLC, Ronnie Weller                         19-50948
155. Harvey & Companies, Inc., Ronald J. Harvey                          19-50950
156. Ivy League College Planning Strategies, Inc., Michael Rappa         19-50951
157. James Lamont                                                        19-50952
158. Gary L. Burke                                                       19-50954
159. Mainstar Trust, Administrator and Custodian for the Benefit         19-50956
     of Stacey Renee Maxted T2176604, Stacey Renee Maxted,
     Gerbera, LLC
160. Morgan J. Commodore                                                 19-50957
161. Gregg W. Butler                                                     19-50958
162. Patrick Gatbonton                                                   19-50959
163. Integrity Plus Consulting, Inc., Sean P. Renninger                  19-50960
164. Darin Baker                                                         19-50961
165. Jeffrey DeAngelis                                                   19-50962
166. Peter Derienzo                                                      19-50963
167. Gerard J. O'Neill                                                   19-50964
168. James E. Campbell Jr. Inc. (d/b/a Campbell Financial Corp.),        19-50965
     and James E. Campbell, Jr.
169. Dime Strategies, Inc.; Ronald P. Diez                               19-50966
170. Talbert Wealth; Steven Glick                                        19-50967
171. Ascensus, LLC d/b/a Provident Trust Group, Custodian for            19-50968
     the Benefit of Geneva W. Guilbeaux IRA; Diana Engelhardt,
     Solely in her Capacity as Executrix to the Estate of Geneva
     W. Guilbeaux; Diana Engel Solely in her Capacity as
     Executrix to the Estate of Charles D. Guilbeaux
172. RH Principled Investments, and Raymond Han                          19-50970
173. Thomas Masztak                                                      19-50971
174. Jacob A. Weiss                                                      19-50972
175. David Keledjian                                                     19-50973
176. Harold Plain                                                        19-50974
177. David Roitfarb                                                      19-50975
178. Joseph W. Isaac                                                     19-50976
179. Randy Robertson                                                     19-50977
180. Joseph A. Loox                                                      19-50978
181. Donovan Knowles                                                     19-50980
182. Gregory Jandt                                                       19-50981
       Case 19-50338-JKS          Doc 57-15      Filed 05/10/21   Page 47 of 49




183. Albert Payne                                                      19-50982
184. The Three Fourteen Company, Andres Pina                           19-50983
185. Gregory Neal Johnson                                              19-50985
186. Jacqueline Suarez                                                 19-50986
187. James A. Klohn & Assoc., P.A.                                     19-50989
188. NAA Insurance Agency, Corp.                                       19-50990
189. Shanoid A. Mays                                                   19-50993
190. Queen B Services                                                  19-50995
191. Reliant Group 360 Corp.                                           19-50996
192. Matthew Gilchrist                                                 19-50997
193. John J. McNamara                                                  19-50998
194. John E. McEnerney                                                 19-50999
195. David Valencia, Valencia Financial Services, LLC                  19-51000
196. Bette Tydings                                                     19-51002
197. Ricki Dean Wiggs a/k/a Ricki Wiggs                                19-51003
198. Retirement Planning Solutions, LLC, Gordon Hannah                 19-51004
199. Daniel P. Orfin                                                   19-51005
200. Dennis Drake, Mid-Atlantic Brokers, Inc.                          19-51006
201. Dan Reisinger                                                     19-51007
202. Richard Anthony Miller                                            19-51008
203. Bruce Moore                                                       19-51009
204. John Harris d/b/a Harris Financial Management                     19-51011
205. Gaulan Financial LLC                                              19-51012
206. Gene H. Langenberg                                                19-51013
207. Yanitsha M. Feliciano                                             19-51015
208. Legacy Financial Network and Retirement Services, Inc. and        19-51016
     Jeffrey Nimmow
209. Ronaldo G. Espiritu                                               19-51017
210. William Deaton                                                    19-51019
211. Security Financial, LLC, Ameritrust Advisors of SC, LLC           19-51020
212. Michael Robinson                                                  19-51021
213. Searchlight Financial Advisors, LLC, Caroline Rakness             19-51022
214. Michael P. Litwin                                                 19-51023
215. Theresa Sheridan                                                  19-51026
216. Kenneth Halbert                                                   19-51027
217. Roxanne Trent                                                     19-51028
218. Safety of Principle, Inc.                                         19-51029
219. Security First Financial, LLC, Jerald Kagarise                    19-51030
       Case 19-50338-JKS          Doc 57-15       Filed 05/10/21   Page 48 of 49




220. Bank of America Corporation                                        19-51031
221. Smithson Financial Group                                           19-51032
222. Alfred S. Malianni, In His Capacity As Co-Trustee Of The           19-51034
     Alfred S. And Gail E. Malianni Revocable Living Trust
     January 15, 2011; Gail E. Malianni, in her capacity as co-
     trustee of the Alfred S. and Gail E. Malianni Revocable
     Living Trust January 15, 2011; Alfred S. Malianni; Gail E.
     Malianni
223. JP Snyder, Inc.                                                    19-51035
224. Alternative Portfolio Solutions LLC and Richard Renshaw            19-51036
225. Annuity Alternatives of America, LLC                               19-51037
226. Glen D. Barnes                                                     19-51038
227. Basic Financial Services Inc., Basic Wealth Advisors, Inc.,        19-51039
     Fred C. Johnson
228. Jace T. McDonald, Adams EZ Tax, LLC                                19-51040
229. TWH Annuities & Insurance Agency, Inc., Gryphon                    19-51042
     Financial Services
230. Sycamore Group, Inc., Bender W. Mackey                             19-51043
231. Crosier Financial, Inc., d/b/a Crosier Financial, John Reed        19-51045
     Crosier
232. Uma Gajavada                                                       19-51046
233. Jay N. Brown                                                       19-51047
234. Christopher M. Soulier                                             19-51050
235. Barbara A. Weiser, Jay R. Weiser                                   19-51051
236. Ascensus, LLC, Administrator and Custodian for the Benefit         19-51052
     of Qun Hong Yin Roth IRA, Qun Hong Yin, Qun Hong Yin,
     as Trustee of the Qun Hong Domissy Yin Living Trust
237. Floyd E. Powell                                                    19-51056
238. Faithway Financial Solutions LLC                                   19-51057
239. Tangible Assets Investments, LLC, Charles Thorngren                19-51058
240. American Prosperity LLC, Taylor Ogden                              19-51060
241. Shelburne Management, LLC, Dennis Carpenter                        19-51061
242. Wieniewitz Financial LLC, Trae Wieniewitz                          19-51062
243. Sesco Benefit Services, Inc., Peter Holler                         19-51064
244. BCM Benefits Inc., Rance Bradshaw                                  19-51065
245. To The Max Marketing, Inc.                                         19-51066
246. Structured Strategies, LLC, Alan K. Hoffman                        19-51067
247. S.J. Financial Services, L.L.C., Glenn Johnson                     19-51068
248. Deb Brundage                                                       19-51069
249. Forecast Financial Group LLC, Forrest Financial LLC, Gary          19-51070
     Forrest
250. Eduardo G. Diaz, Diaz Retirement Consultants                       19-51071
       Case 19-50338-JKS           Doc 57-15      Filed 05/10/21    Page 49 of 49




251. Robert Shapiro, Jeri Shapiro, 3X A Charm, LLC, Carbondale           19-51076
     Basalt Owners, LLC, Davanna Sherman Oaks Owners, LLC,
     In Trend Staging, LLC, Midland Loop Enterprises, LLC,
     Schwartz Media Buying Company, LLC, Stover Real Estate
     Partners, LLC
252. Matthew Schwartz, Matte Black Inc.                                  19-51077
253. Scott Schwartz, Up and Coming Capital, LLC, Up and                  19-51078
     Coming, LLC
254. Albert D. Klager, Atlantic Insurance & Financial Services           19-51079
     Inc.
255. Ascensus, LLC, Custodian for the Benefit of Gail Marie              19-51133
     Bush IRA, Gail Marie Bush, Gail Marie Bush as Trustee of
     the Gail Marie Bush Trust Dated 12/21/2001
256. Harry R. Culotta, in his Capacity as Trustee of the Harry R.        19-51138
     Culotta Trust Dated 11/16/16, Harry R. Culotta
257. FIC, LLC                                                            19-51140
258. Brian Scott, Margaret Scott                                         19-51143
259. Kevin Martin                                                        19-51144
260. Comerica Bank                                                       20-50452
